               IN THE UNITED STATES COURT OF FEDERAL CLAIMS



                                          )
Brian Richmond, Adam Smith,               )
Thomas Moore                              )
Pollock, LA                               )
                                          )
Chris Barrett, William Adams,             )
Kelly Butterbaugh, Dan Erzal,             )
Kevin J. Sheehan, Jason Karcheim,         )
Charles Pinnizzotto, Jr., Jason Karlheim, )
Mathew Beck, Edward Watt,                 )
Stephen Shrift, James B. Bianconi, and    )
Christopher Grafton, Brian W. Kline       )
Loretto, PA                               )
                                          )
Jesse Carter, Michael Cruz, Carl Warner   )
Berlin, NH                                )
                                          )
Brian Owens, Brian Mueller, Bryan Bower )
Greenville, IL                            )
                                          )
Corey Trammel, and James Kirkland         )
Oakdale, LA                               )
                                          )
Kimberly Bush, Bobby Marburger            )
Leonel Hernandez, Rodney Atkins           )
and Joseph Augusta                        )
Bastrop, TX                               )
                                          )
                                          )
       Plaintiffs,                        )
                                          )                           19-161 C
V.                                        )       Civil Action No.:
                                          )
THE UNITED STATES OF AMERICA              )       Collective Action
                                          )
       Defendant.                         )
                                          )




                                              1
                          NOTICE OF DIRECTLY RELATED CASE


       In accordance with Rule 40.2(a), Plaintiffs, Richmond, et al. hereby provide notice of the

existence of the following directly related case:

       Taroviksy et al. v. United States 1:19-cv-0004-PEC.

       The related case involves the same defendant and legal claims as the instant matter. In

addition, assigning this matter to the same judge would conserve judicial resources and promote

the efficient administration of justice.

                                       Respectfully submitted,


                                       __s/Jack K. Whitehead, Jr.________________
                                       JACK K. WHITEHEAD, JR. #17863
                                       JOHN-ED L. BISHOP, #31622
                                       WHITEHEAD LAW FIRM
                                       11909 Bricksome Ave., Suite W-3
                                       Baton Rouge, La 70816
                                       Telephone (225) 303-8600
                                       Facsimile (225) 303-0013
                                       jwhitehead@whitehead-law.com
                                       jbishop@whitehead-law.com
                                       Attorneys for Plaintiffs




                                                    2
                                      Certificate of Service

        I hereby certify that on the 30th day of January, 2019, Notice of Directly Related Case
was filed electronically with the Clerk of Court using the CM/ECF system. Notice of this filing
will be sent to all counsel of record by operation of the Court’s electronic system.

         Pursuant to Rules of the United States Court of Federal Claims, Rule 4, service of this
 notice on the United States will be effectuated by the clerk of the court.

        In accordance with Rules of the United States Court of Federal Claims, Rule 40.2, a
 copy of the notice was mailed to the below counsel in Taroviksy et al. v. United States 1:19-cv-
 0004-PEC, by depositing same in the United States Mail, postage prepaid and properly
 addressed.

 Counsel for Tarovisky, et al.:                                Counsel for United States:

 HEIDI R. BURAKIEWICZ                                        ROBERT E. KIRSCHMAN, JR
 Kalijarvi, Chuzi, Newman, & Fitch, P.C.                     United States Department of Justice
 818 Connecticut Ave. NW, Suite 1000                         PO Box 480
 Washington, D.C. 20006                                      Ben Franklin Station
                                                             Washington, D.C. 20044

                                                     Respectfully,

                                                     __s/ Jack K. Whitehead, Jr.________
                                                          Jack K. Whitehead, Jr.
                                                          January 30, 2019




                                                 3
